Citation Nr: 0937015	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for an adjustment disorder 
with depressed mood, assigned a 30 percent rating prior to 
February 14, 2007, and a 50 percent rating, effective 
February 14, 2007, to include entitlement to a total rating 
based on individual unemployability due to service-connected 
disability (TDIU rating).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
April 2007, which denied a rating in excess of 30 percent for 
an adjustment disorder with depressed mood.  The veteran 
appealed, and the veteran was granted a 50 percent rating, 
effective February 14, 2007.  That issue remains on appeal, 
as a grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In addition, the issue of 
entitlement to a rating in excess of 30 percent for the 
period from March 12, 2006 (one year prior to the claim for 
increase) through February 13, 2007, remains on appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (If the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending, staged ratings may be assigned).  

In a decision dated in August 2008, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a joint motion to 
the Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision as to the issue of a two-
tiered increased rating for adjustment disorder with 
depressed mood be vacated and remanded; a May 2009 Court 
order granted the joint motion. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The two-tiered issue of entitlement to an increased rating 
for adjustment disorder with depressed mood was denied by the 
Board in a decision entered in August 2008, for the reasons 
that the Veteran had failed to report, without good cause, 
for VA examinations scheduled for April 2007 and May 2007, 
and that a VA examination was needed to evaluate his symptoms 
of adjustment disorder with depressed mood.  See Turk v. 
Peake, 21 Vet. App. 565 (2008); see 38 C.F.R. § 3.655(a) 
(2008).  

The Board decision as to that issue was vacated and remanded 
by the Court, due to a Joint Motion for Remand filed by the 
parties.  The parties stated that a February 2007 letter from 
a private psychologist, Dr. M. Canell, in which he opined 
that the Veteran's was completely incapable of gainful 
employment, was sufficient to raise a claim for entitlement 
to a TDIU rating, under Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The parties also pointed out that in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a 
TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  As such, a TDIU claim is not 
a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability as part of a 
claim for increased compensation.  Rice, at 453-54 (2009).

The law provides that a TDIU may be granted where the 
schedular rating is less than 100 percent upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To 
qualify for a TDIU rating based on schedular requirements, 
the evidence must show that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet.App. 1 (2001).

Currently, the Veteran's service-connected disabilities are 
an adjustment disorder with depressed mood, assigned a 30 
percent rating prior to February 14, 2007, and a 50 percent 
rating effective that date; tinnitus, assigned a 10 percent 
rating; and hearing loss, evaluated noncompensably disabling, 
for a combined rating of 40 percent prior to February 14, 
2007, and a 60 percent rating effective that date.  

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.  However, non-service-connected disabilities are only 
disregarded if it is the judgment of the rating agency that 
the service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a).  In this case, the 
evidence does not show that the Veteran is unemployed, or, if 
so, for what reasons.  He also has, or has had, prostate 
cancer and glaucoma, for example, two conditions which could 
affect his employability.  Moreover, there are gross 
inconsistencies between the level of disability reported by 
Dr. Canell and the findings, history, and complaints noted in 
the VA treatment records during comparable time periods.  

In addition, the veteran failed to report for five (5) VA 
examinations scheduled from February 2006 to May 2007 in 
connection with his psychiatric condition claims; indeed, he 
has never reported for a VA examination with respect to his 
psychiatric condition.  

For these reasons, it is essential that additional 
development be undertaken.  First, the Veteran must be 
requested to complete and return a VA Form 21-8940, 
Application for Increased Compensation Based Upon 
Unemployability.  Next, all VA treatment records dated from 
February 2007 to the present must be obtained.  In addition, 
Social Security Administration (SSA) should be contacted and 
asked to provide any records in their possession.  Finally, 
an examination must be scheduled.  Given the Veteran's 
history of failure to report for scheduled examinations, he 
is hereby notified that when a claimant fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for increase (which, under the terms 
of the remand in this case and Rice, includes a TDIU claim), 
the claim shall be denied.  38 C.F.R. § 3.655.  See Turk, 
supra (noting that corresponding to VA's duty to assist the 
veteran in obtaining information is a duty on the part of the 
veteran to cooperate with VA in developing a claim); Kowalski 
v. Nicholson, 19 Vet.App. 171 (2005) (stating that VA has 
discretion to schedule a veteran for a medical examination 
where it deems an examination necessary to make a 
determination on the veteran's claim); Shoffner v. Principi, 
16 Vet.App. 208, 213 (2002) (holding that VA has discretion 
to decide when additional development is necessary).  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to 
the TDIU aspect of the Veteran's increased 
rating claim, to include the evidence 
needed to substantiate the claim on both a 
schedular and extraschedular basis.  

2.  Ask the Veteran to complete and return 
a VA Form 21- 8940, Veteran's Application 
for Increased Compensation Based Upon 
Unemployability, and/or other document 
containing the necessary employment and 
education history.  

3.  Obtain all VA treatment records dated 
from February 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  Request the veteran's medical and 
adjudication records compiled in 
connection with any disability claims 
filed with the Social Security 
Administration, in particular, in or after 
2000.  All efforts to obtain these records 
should be fully documented, and the Social 
Security Administration should provide a 
negative response if records are not 
available.

5.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the effect of his service-connected 
disabilities (currently, an adjustment 
disorder with depressed mood, tinnitus, 
and hearing loss) on his employability.  
The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the appellant is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service 
connected disabilities.  In addition, if 
the Veteran reports for the examination, 
all findings pertaining to the adjustment 
disorder with depressed mood should be set 
forth in detail.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

6.  After the above is completed, 
adjudicate the claim for an increased 
rating for an adjustment disorder with 
depressed mood, to include a total 
disability rating for compensation based 
on individual unemployability.  As 
appropriate, based on the Veteran's 
combined disability rating, consideration 
should be given under 38 C.F.R. § 4.16(a) 
(schedular criteria met), or, under 
38 C.F.R. § 4.16(b), whether to refer the 
claim for extraschedular consideration, 
for the applicable time periods.  If the 
decision is adverse to the Veteran, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
unless otherwise notified by VA.  However, he is placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2008), failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



